Lumpkin, J.
1. There was no merit in the criticism on the charge of the court because, in beginning his instructions, he stated that he recognized that some of the jury were weary and1 their minds flagging by reason of their arduous duties during the current week.
2. The newly discovered evidence merely tended to impeach the witnesses' for the State, and furnished no ground for a new trial.
3. The verdict was supported by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment a/jirmed.


All the Justices concur.